DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 3/23/2022 (“March Resp.”). In the March Resp., claims 1, 6, 7, 9-11, 15-18, and 21-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 3/23/2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, Applicant has not complied with one or more conditions for some claims to receive the benefit of an earlier filing date under 35 U.S.C. §§ 119(e) and 120. For example, there are limitations of the claims that have no support in any of the parent non-provisional or provisional applications. Additionally, there are features and limitations first described in the instant application in the originally filed claims but not the specification. As a result, the type of the instant application should change from “Continuation” to a “Continuation-in-part”. See MPEP § 201.08.
As noted in the prior non-final Office Action, several claims were not adequately described in the parent U.S. application (U.S. 16/421,034, now patent no. 10,880,895) or any of the five U.S. provisional applications to which the instant application claims a benefit, nor do some of those features have antecedent basis in the instant application’s specification, but were nonetheless part of the disclosure from the original claims. These claims and features are identified in the objection to the Specification below or in the Effective Filing Date of the Claim Invention section below. 

Effective Filing Date of the Claimed Invention
The effective filing date of a claimed invention is “the earliest of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority or the benefit of an earlier filing date under 35 U.S.C. 119, 120, 121, 365, or 386. See 35 U.S.C. 100(i)(1).” MPEP § 2152.01. However, any claim to an earlier patent application must still satisfy 35 U.S.C. 112(a) (pre-AIA , section 112, first paragraph). MPEP § 706.02.VI.
Claims 1, 6, 7, 9, 10, 21-25, and 27-30 have an effective filing date of 11/17/2020 because the instant application is the first application in which the features and limitations were adequately described. As noted above, this fact likely makes the current application a Continuation-in-part, not a Continuation of U.S. patent application no. 16/421,034 (now U.S. patent no. 10,880,895).
Claims 11 and 15-17 have an effective filing date of 11/17/2020 because the features recited in these claims, while similar to the features recited in previously presented claim 16, are of different scope and are considered new matter, as explained in the rejections below.
Claims 18 and 26 are treated as having an effective filing date of 11/17/2020 due to the new matter amended in both claims, as explained in the rejections below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Claim 1, which has been amended to include several features of previously presented dependent claims, including “each one of the plurality of wireless links corresponds to a different media access control (MAC) address of the first wireless device.” This feature was from now canceled original claim 4, however, this feature was not in the specification and was not described in any of the parent or provisional applications. Thus, while this feature has proper support with respect to the instant application’s specification for being from an original claim, there is a lack of antecedent basis support in the specification.
Claims 6, 7, and 15 each recite limitations that have no antecedent basis in the specification as filed.
Claim 6 recites, “the preamble portion comprises another signal field having a variable length resource allocation”.
Claim 7 recites, “receiving capability information from the second wireless device, wherein the capability information indicates duplexing capability.” (Emphasis added.)
Claim 15 recites, “is stored in memory”.

Claim Rejections – 35 USC § 112(a) – Lack of Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 15-18, 21, 22, and 24-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement by reciting new matter. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 has been amended to recite “performing an association procedure with a second wireless device, wherein the association procedure is performed based on a first media access control (MAC) address of the first wireless device and a second (MAC) address of the first wireless device”. Previously presented and original claim 16, and paragraph 36 of the specification as filed, support the feature of a general association between MAC addresses. However, claim 11 requires both MAC addresses to be “of the first wireless device”. Neither original claim 16 nor paragraph 36 specifically describe multiple MAC addresses as being “of the first wireless device”. Thus, claim 11 fails to comply with the written description requirement by reciting new matter.
Claim 15 is also rejected under section 112(a) for depending from claim 11.
Claim 16 has been amended to recite (with amendment formatting shown), “, and a third MAC address of the first wireless device.” Previously presented claim 16 associated only two MAC addresses (i.e., “one of the first MAC address or the second MAC address in combination with the third MAC address” (emphasis added)). Amended claim 16 requires all three MAC addresses to be associated with each other, which is not supported by original claim 16 or the disclosure as filed. Thus, claim 16 fails to comply with the written description requirement by reciting new matter.
Claim 17 is also rejected under section 112(a) for depending from claim 16.
Claim 18 has been amended to recite, “the receiver includes binary phase shift keying (BPSK) circuitry and quadrature amplitude modulation (QAM) circuitry, wherein the preamble portion is modulated according to BPSK and a payload portion of the data unit is modulated according to QAM”. Paragraph 10 of the specification as filed generally describes BPSK and QAM, and paragraph 44 of the specification as filed generally describes “circuitry”. However, there is no description in the original disclosure of “BPSK circuitry” and “QAM circuitry”, or that “the preamble portion is modulated according to BPSK and a payload portion of the data unit is modulated according to QAM,” as recited in claim 18. Thus, claim 18 fails to comply with the written description requirement by reciting new matter.
Claim 21 is new and recites, “the first wireless device performs association with the second wireless device based on at least two MAC addresses generated by the first wireless device.” While the specification as filed (e.g., paragraph 186) generally describes a UE performing an association based on MAC addresses, there is no description that these are necessarily associated with the first and second wireless devices or that there are “at least two MAC addresses generated by the first wireless device”. Thus, claim 21 fails to comply with the written description requirement by reciting new matter.
Claim 22 is new and recites, “the second portion includes at least one compression indicator bit.” Neither the specification as originally field nor any parent U.S. non-provisional application contains a description of a portion of a SIG preamble field that is one “compression indicator bit”. Thus, claim 22 fails to comply with the written description requirement by reciting new matter.
Claim 24 is new and recites, “the preamble portion includes another signal field of a variable length which is modulated according to binary phase shift keying (BPSK), wherein a payload portion of the data unit is modulated according to quadrature amplitude modulation (QAM).” As noted above for claims 6 and 18, there is neither proper antecedent basis support for part of the limitation in claim 24 (see claim 6 objection above), nor proper original support for the entire limitation. Paragraph 10 of the specification as filed generally describes BPSK and QAM. However, there is no description in the original disclosure of “BPSK circuitry” and “QAM circuitry”, or that “the preamble portion … is modulated according to [BPSK]” and that “a payload portion of the data unit is modulated according to [QAM],” as recited in claim 24. Thus, claim 24 fails to comply with the written description requirement by reciting new matter.
Claim 25 is new and recites, “the preamble portion is transmitted at a lower speed or lower coding than a portion of the data unit which follows the preamble portion.” Paragraph [0043] of the specification as filed is the only part of the instant disclosure that provides support for the features of new claim 25. However, paragraph [0043] states, “For example, a single packet, frame PPDU, or the like may employ multiple (for example, 2 - 3) modulation methods wherein a first modulation method is a lower speed / coding than a following modulation method. The second (or third) portion may be sent with a higher or lower power or at a different beam or angle, etc. In an embodiment, a combined analog /digital method may be employed.” This is broader than the features of claim 25, for example, there is no description of coding applied to only a preamble portion as recited in the claim. Thus, claim 25 fails to comply with the written description requirement by reciting new matter.
Claim 26 is new and recites, “the first wireless device is configured to perform an association procedure with the second wireless device based on a first media access control (MAC) address of the first wireless device and a second (MAC) address of the first wireless device.” Previously presented claim 16 associated only two MAC addresses (i.e., one of the first or second with the third), and only the third MAC address was explicitly “of the first wireless device”. Amended claim 26 requires both MAC addresses to be “of the first wireless device”, which is not supported in the original disclosure as filed. Moreover, paragraph 36 of the specification as filed describes that “a UE may perform association based on a burned in address, for example, a MAC address for one device in combination with burned in addresses of other devices”. In other words, the association is between MAC addresses of different devices, not MAC addresses of the same device. Thus, claim 26 fails to comply with the written description requirement by reciting new matter.
Claim 27 is new and recites, “receiving configuration change count values from the second wireless device, wherein the configuration change count values correspond to access points which operate on different frequencies,” which is similar to some of the features from now canceled claim 3. However, the entirety of claim 27 is not described in the specification as originally filed. For example, paragraph 30 of the specification as filed describes “change count”, but only in that the “change count includ[es] an integer number which wraps around once a maximum number is met,” which is not what claim 27 recites. Thus, claim 27 fails to comply with the written description requirement by reciting new matter.
Claim 29 is new and recites, “the data unit is one of a plurality of data units transmitted based on sequence numbers of a first sequence number space and a second sequence number space, wherein the plurality of data units comprise sequence numbers corresponding to the first sequence number space or the second sequence number space; wherein the first sequence number space is different than the second sequence number space.” Paragraphs [0028-0029] is the only place in the instant specification that is related to sequence numbers of data units. However, these paragraphs are far broader and more general than the more specific limitations recited in claim 29. Thus, the scope of claim 29 cannot be said to be adequately supported under section 112(a) and fails to comply with the written description requirement by reciting new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As noted in the section 112(a) rejection above, claim 29 is new and recites, “the data unit is one of a plurality of data units transmitted based on sequence numbers of a first sequence number space and a second sequence number space, wherein the plurality of data units comprise sequence numbers corresponding to the first sequence number space or the second sequence number space; wherein the first sequence number space is different than the second sequence number space.”
Under a plain reading of these limitations “the plurality of data units is based on sequence numbers of a first sequence number space and a second sequence number space” but also “the plurality of data units comprise sequence numbers corresponding to the first sequence number space or the second sequence number space”. (Emphasis added.) Since the “first sequence number space” and the “second sequence number space” are different, the way in which the “plurality of data units” are associated with the “first sequence number space” and the “second sequence number space” is unclear and creates indefiniteness in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-11, 16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited U.S. Patent No. 10,631,187, to Chu et al. (“Chu”), in view of newly cited U.S. Patent Application Publication No. 2006/0182145, to Seo et al. (“Seo”), and in further view of newly cited U.S. Patent Application Publication No. 2007/0171933, to Sammour et al. (“Sammour”), all of which are in the same field of configuration of resources for wireless communication as the claimed invention.

Regarding claim 1, Chu teaches:
A method performed by a first wireless device (see Chu Figs. 1A, 1B, 2, where the first electronic device 110 carries out functions (i.e., a method) as recited in the method of claim 1), the method comprising:
generating a data unit, wherein the data unit comprises a preamble portion comprising a signal field, wherein the signal field comprises a first portion and a second portion (see Chu Fig. 2, frame 200 is a data unit (e.g., a request frame) that is generated by the first electronic device 110 of Fig. 1A, see Abstract; Col. 4, ll. 27-47; Col. 9, ll. 48-55, where the MAC header 201 is a preamble with a frame control 210 that operates a signal field and has at least two portions, i.e., the different subfields, see Col. 9, ll. 56-Col. 10, ll. 1-14); and 
transmitting the data unit, to a second wireless device, on one [link] established between the first wireless device and the second wireless device (see Chu Fig. 1B shows the first wireless device 110 transmitting frames, such as that in Fig. 2, to a second wireless device 160 over a wireless (link) interface, see e.g., Col. 5, ll. 39-51);
wherein the first portion comprises a fixed length sequence of bits corresponding to a release version supported by the first wireless device and the second portion does not comprise the fixed length sequence of bits (see Chu Fig. 2, the protocol version field from B0 to B1 is a fixed length field corresponding to a release version, see Col. 10, ll. 8-9, is at least itself a first portion or part of a first portion and is not part of a second portion, i.e., other subfields);
wherein the first portion is transmitted before the second portion (see Chu Fig. 2, the protocol version subfield (i.e., first portion) appears first in the subfield order and MAC control frame order, thus, it is transmitted before any field making up the second portion); 
wherein [another] portion includes bits indicative of characteristic information corresponding to the release version, wherein the bits indicative of characteristic information indicate modulation and coding scheme (MCS) information (see Chu Col. 10, ll. 52-55, a control information field 260 can include MCS information, which is related to the protocol version since the protocol controls all aspects of communication).

Chu does not teach that the link is “one of a plurality of wireless links established between the first wireless device and the second wireless device,” that “one of the plurality of wireless links corresponds to a different media access control (MAC) address of the first wireless device,” or that the bits indicative of the “MCS information” are in the second portion, which is part of the signal field in the preamble.
Seo remedies some of the deficiencies of Chu. Namely, Seo teaches that a wireless device can transmit over a link that is “one of a plurality of wireless links established between the first wireless device and the second wireless device” and that “each one of the plurality of wireless links corresponds to a different media access control (MAC) address of the first wireless device,” as further recited in claim 1. See Seo Fig. 12, ¶¶ 75-76, the transmitting host 1210 (wireless device) transmits over a plurality of wireless links (see Abstract), each associated with a different MAC address; see also Fig. 6, ¶¶ 44-47. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting over a plurality of wireless links, each of which has a different MAC address, as in Seo, with the system of Chu so that the destination device can properly order and receive packets sent over different channels associated with different MAC addresses. See Seo ¶ 76.
Chu and Seo both fail to teach the remaining limitation of claim 1, that is, the bits indicative of the “MCS information” are in the second portion, which is part of the signal field in the preamble. Chu teaches that the “MCS information” is in the payload of the MAC control frame. See Chu Fig. 2, Col. 10, ll. 52-55. Sammour remedies this deficiency and teaches that “the second portion includes bits indicative of characteristic information corresponding to the release version, wherein the bits indicative of characteristic information indicate modulation and coding scheme (MCS) information” and “the second portion” being part of the signal field, which is also part of the preamble portion of the data unit. See Sammour Figs. 3A, 3B, ¶¶ 37-39, the header (preamble) 320 can have several portions (e.g., a first 302, second 310, etc.), and the portion 310 includes MCS field 342. Thus, while Chu teaches that the MCS information can be, but is not necessarily limited to, in a payload, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu and Seo to include the MCS field in a preamble of a data unit, and more particularly a second portion of a SIG field in the preamble, as in Sammour, to allow devices exchanging packets with many fields to “correctly receive[] and decode[] … the signaling”. See Sammour ¶ 39.

Regarding claim 9, which depends from claim 1, Chu does not necessarily teach the additionally recited limitation, but Seo further teaches “the plurality of wireless links are on different channels,” as recited in the claim. See Seo Fig. 12, the different MAC addresses and links are associated with different channels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting over a plurality of wireless links, each of which is associated with a different channel, as in Seo, with the system of Chu so that the destination device can properly order and receive packets sent over different channels associated with different MAC addresses. See Seo ¶ 76.

Regarding claim 10, which depends from claim 1, Chu further teaches “the first wireless device is configured for half duplex wireless operation,” as recited in the claim. See Chu Fig. 1B, the first and second wireless devices are engaged in half-duplex communication.

Regarding claim 21, which depends from claim 1, Chu does not necessarily teach the additionally recited limitation, but Seo further teaches “the first wireless device performs association with the second wireless device based on at least two MAC addresses generated by the first wireless device,” as recited in the claim. See Seo Fig. 12, at least the Virtual MAC address and actual MAC addresses are generated by the first device 1210, and they are associated with the receiving host 1250 (second wireless device), see also ¶¶ 74-77. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting over a plurality of wireless links, each of which has a different MAC address, as in Seo, with the system of Chu so that the destination device can properly order and receive packets sent over different channels associated with different MAC addresses. See Seo ¶ 76.

Regarding claim 23, which depends from claim 1, neither Chu nor Seo necessarily teach the additionally recited limitation, but Sammour further teaches “the preamble portion comprises cyclic redundancy check (CRC) bits,” as recited in the claim. See Sammour Fig. 3B, field 358 is for CRC, ¶¶ 37-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a CRC field in a data unit, as in Sammour, with the combination of Chu and Seo to verify the correctness of received data, including any other field in the header 310 in Fig. 1B of Sammour.

Regarding claim 11, Chu teaches:
A method performed by a first wireless device (see Chu Figs. 1A, 1B, 2, where the first electronic device 110 carries out functions (i.e., a method) as recited in the method of claim 11), the method comprising:
… 
generating a data unit comprising a signal field having a first portion and a second portion (see Chu Fig. 2, frame 200 is a data unit (e.g., a request frame) that is generated by the first electronic device 110 of Fig. 1A, see Abstract; Col. 4, ll. 27-47; Col. 9, ll. 48-55, where the MAC header 201 is a preamble with a frame control 210 that operates a signal field and has at least two portions, i.e., the different subfields, see Col. 9, ll. 56-Col. 10, ll. 1-14); and 
transmitting the data unit, to the second wireless device, on one [link] established between the first wireless device and the second wireless device (see Chu Fig. 1B shows the first wireless device 110 transmitting frames, such as that in Fig. 2, to a second wireless device 160 over a wireless (link) interface, see e.g., Col. 5, ll. 39-51); 
wherein the first portion comprises a sequence of bits corresponding to a release version supported by the first wireless device and the second portion does not comprise the sequence of bits (see Chu Fig. 2, the protocol version field from B0 to B1 is a fixed length field corresponding to a release version, see Col. 10, ll. 8-9, is at least itself a first portion or part of a first portion and is not part of a second portion, i.e., other subfields);
wherein the second portion is appended to the first portion (see Chu Fig. 2, the protocol version subfield (i.e., first portion) appears first in the subfield order and MAC control frame order, thus, any other subfield (i.e., the second portion) is appended to the first); 
…
wherein [another] portion comprises modulation and coding scheme (MCS) information (see Chu Col. 10, ll. 52-55, a control information field 260 can include MCS information, which is related to the protocol version since the protocol controls all aspects of communication).

Chu does not teach “performing an association procedure with a second wireless device, wherein the association procedure is performed based on a first media access control (MAC)-3-7276358.1Applicant(s): Brian GordaychikApplication No.: 16/950,369 address of the first wireless device and a second (MAC) address of the first wireless device,” that the link is “one of a plurality of wireless links established between the first wireless device and the second wireless device,” or that “the signal field comprises cyclic redundancy check (CRC) bits,” as further recited in claim 11.
Seo remedies some of the deficiencies of Chu. Seo teaches that a wireless device can transmit over a link that is “one of a plurality of wireless links established between the first wireless device and the second wireless device,” as further recited in claim 11. See Seo Fig. 12, ¶¶ 75-76, the transmitting host 1210 (wireless device) transmits over a plurality of wireless links (see Abstract). Seo also teaches “performing an association procedure with a second wireless device, wherein the association procedure is performed based on a first media access control (MAC)-3-7276358.1Applicant(s): Brian GordaychikApplication No.: 16/950,369 address of the first wireless device and a second (MAC) address of the first wireless device,” as recited in claim 11. See Seo Fig. 12, at least the Virtual MAC address and actual MAC addresses are generated by the first device 1210, and they are associated with the receiving host 1250 (second wireless device), see also ¶¶ 74-77. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting over a plurality of wireless links and associating MAC addresses, as in Seo, with the system of Chu so that the destination device can properly order and receive packets sent over different channels associated with different MAC addresses. See Seo ¶ 76.
Neither Chu nor Seo teach the last limitation. Sammour remedies this and teaches “the signal field comprises cyclic redundancy check (CRC) bits,” as recited in the claim. See Sammour Fig. 3B, field 358 is for CRC, ¶¶ 37-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a CRC field in a data unit, as in Sammour, with the combination of Chu and Seo to verify the correctness of received data, including any other field in the header 310 in Fig. 1B of Sammour.

Regarding claim 16, which depends from claim 11, Chu does not necessarily teach the additionally recited limitation, but Seo further teaches “the association procedure is performed based on the first MAC address, the second MAC address and a third MAC address of the first wireless device,” as recited in claim 11. See Seo Fig. 12, there are at least three MAC addresses shown, including at least Virtual MAC address and several actual MAC addresses, and they are associated with the receiving host 1250 (second wireless device), see also ¶¶ 74-77. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine associating MAC addresses, as in Seo, with the system of Chu so that the destination device can properly order and receive packets sent over different channels associated with different MAC addresses. See Seo ¶ 76.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Seo, in further view of Sammour, and in further view of previously applied U.S. Patent Application Publication No. 2010/0265096, to Cornwall et al. (“Cornwall”), all of which are in the same field of configuration of resources for wireless communication as the claimed invention.

Regarding claim 6, which depends from claim 1, none of Chu, Seo, or Sammour teach the additionally recited limitations. Cornwall remedies this and teaches “wherein the frame data unit is group addressed; wherein the preamble portion comprises another signal field having a variable length.” Cornwall, Fig. 3, the various endpoint identifiers, etc., are indicative of a group consisting of the collection system 106 and devices 102, see Fig. 1, and the various fields may be variable, see ¶ 26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the group addressed frame and variable field length of Cornwall with the combination of Chu, Seo, and Sammour to have a standardized, yet flexible, way of reporting information between two entities. See Cornwall, ¶ 27.

Regarding claim 7, which depends from claim 1, none of Chu, Seo, or Sammour teach the additionally recited limitations. Cornwall remedies this and teaches “capability information indicates duplexing capability.” Cornwall, ¶ 30, where the devices are capable of communicating in full duplex (i.e., simultaneous) communications. While Cornwall teaches that the devices can communicate in full duplex, there is not an express teaching that this is communicated via “capability information” or that such information is “receiv[ed] capability information from the second wireless device.” Even so, Cornwall clearly teaches that the devices communicate capability information, see e.g., Cornwall, Abstract, and since to utilize full duplex (or half duplex) each device must be aware of that configuration, it is strongly suggested that the devices exchange this information, and thus, Cornwall at a minimum, makes obvious that the devices “receiv[e] capability information from the second wireless device” of full duplex communication. See Cornwall, ¶¶ 15, 17, 20. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that capability information of full/half duplex configuration would be exchanged between wireless devices so that they may properly communicate with each other. See id.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Seo, in further view of Sammour, and in further view of Ino, all of which are in the same field of configuration of resources for wireless communication as the claimed invention.

Regarding claim 24, none of Chu, Seo, or Sammour teach the additionally recited limitations in the claim. Ino remedies this and teaches “the preamble portion includes another signal field of a variable length which is modulated according to binary phase shift keying (BPSK), wherein a payload portion of the data unit is modulated according to quadrature amplitude modulation (QAM),” as recited in claim 24. Ino, ¶¶ 64-65. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modulating the header (i.e., preamble) using BPSK and the payload with QAM, as in Ino, with the combination of Chu, Seo, and Sammour to achieve a modulation and coding scheme that is “suitable for the quality of the transmission path from among [different] schemes.” See Ino, ¶¶ 6, 8.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Seo, in further view of Sammour, and in further view of previously applied U.S. Patent Application Publication No. 2009/0154701, to Kosaraju et al. (“Kosaraju”), all of which are in the same field of wireless endpoint communications as the claimed invention.

Regarding claim 15, which depends from claim 11, Chu and Seo are silent as to any device having a memory (although such an element would be inherent in any computing device). Sammour remedies this and teaches a “sequence of bits is stored in memory of the first wireless device.” Sammour, Fig. 1, 100M is a memory in a wireless device 100 capable of storing bits, see ¶¶ 6, 66. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a memory for storing bits, such as in Sammour, with the combination of Chu and Seo to store information for later use and processing. See Sammour, ¶ 66. None of Chu, Seo, and Sammour teach the remaining limitation. Kosaraju remedies this and teaches “a shared key is used in the encryption of data over the plurality of wireless links.” Kosaraju, ¶ 16. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a shared encryption key between wireless devices, such as in Kosaraju, with the combination of Chu, Seo, and Sammour to encrypt data for more secure communications. Id.

Regarding claim 17, which depends from claim 16, none of Chu, Seo, or Sammour teach the additionally recited in the claim. Kosaraju remedies this and teaches “the first MAC address, second MAC address and third MAC address are burned in MAC addresses.” Kosaraju, ¶ 29, MAC addresses associated with an NIC are burned MAC addresses (see U.S. Patent Application Publication No. 2010/0146504, ¶ 235 as a supportive reference only). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine using a MAC address of each device for association, such as in Kosaraju, with the combination of Chu, Seo, and Sammour not only because MAC addresses are ubiquitous in the communications art as a way to identify different devices, as one of ordinary skill in the art would know, but also because Kosaraju more explicitly describes this as a way in which to identify (i.e., address) the devices for communication. Id.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Seo, in further view of Sammour, and in further view of newly cited U.S. Patent No. 8,218,690, to Zhang et al. (“Zhang”), all of which are in the same field of wireless endpoint communications as the claimed invention.

Regarding claim 28, which depends from claim 1, none of Chu, Seo, or Sammour teach the additionally recited limitations recited in the claim. Zhang remedies this deficiency and teaches “the generating the data unit comprises duplicating a header portion of the data unit,” as recited in claim 28. Zhang, Col. 2, lines 47-52, different antennas may be transmitted with duplicated preamble (i.e., header portions), but different payloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit different payloads with the same header portion (i.e., preamble) to help “transmit data over multiple channels to improve network throughput and increase the data rate.” See Zhang, Col. 2, lines 40-43.

Regarding claim 30, which depends from claim 1, none of Chu, Seo, or Sammour teach the additionally recited limitations recited in the claim. Zhang remedies this deficiency and teaches “the data unit includes a data portion which is not duplicated,” as recited in claim 30. Zhang, Col. 2, lines 47-52, different antennas may be transmitted with duplicated preamble (i.e., header portions), but different payloads (i.e., not duplicated payloads). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit different payloads with the same header portion (i.e., preamble) to help “transmit data over multiple channels to improve network throughput and increase the data rate.” See Zhang, Col. 2, lines 40-43.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Sammour, and in further view of newly cited U.S. Patent Application Publication No. 2017/0367006, to Ino et al. (“Ino”), all of which are in the same field of configuration of resources for wireless communication as the claimed invention.

Regarding claim 18, Chu teaches:
A first wireless device (see Chu Figs. 1A, 1B, 2, where the second electronic device 160 carries out functions as recited in claim 18; see also Col. 3, ll. 34-42, Col. 7, ll. 25-45) comprising: 
a receiver (see Chu Fig. 1, transceiver circuit 163, Col. 4, ll. 25-45) configured to receive a data unit, from a second wireless device, the data unit having a preamble portion, wherein the preamble portion comprises a first signal field comprising a first portion and a second portion, wherein the first portion comprises a fixed length sequence of bits which convey a release version identifier corresponding to a release version supported by the first wireless device and the second portion does not comprise the fixed length sequence of bits (see Chu Fig. 1B shows the first wireless device 110 transmitting frames, such as that in Fig. 2, to a second wireless device 160 over a wireless (link) interface, see e.g., Col. 5, ll. 39-51; and see Fig. 2, the protocol version field from B0 to B1 is a fixed length field corresponding to a release version, see Col. 10, ll. 8-9, is at least itself a first portion or part of a first portion and is not part of a second portion, i.e., other subfields); and 
circuitry configured to perform [various functions] (see Chu Fig. 1A, any of the circuitry 163, 170, 130, Col. 4, ll. 25-45, Col. 7, ll. 3-11);
…
wherein the second portion follows the first portion (see Chu Fig. 2, the protocol version subfield (i.e., first portion) appears first in the subfield order and MAC control frame order, thus, any other subfield (i.e., the second portion) is appended to the first), 
wherein [a] portion includes modulation and coding scheme (MCS) information (see Chu Col. 10, ll. 52-55, a control information field 260 can include MCS information, which is related to the protocol version since the protocol controls all aspects of communication).

Chu does not teach that the device comprises performing “a cyclic redundancy check (CRC) on the fixed length sequence of bits which convey the release version identifier,” or that “the receiver includes binary phase shift keying (BPSK) circuitry and quadrature amplitude modulation (QAM) circuitry, wherein the preamble portion is modulated according to BPSK and a payload portion of the data unit is modulated according to QAM,” as further recited in claim 18.
Sammour remedies the first deficiency and teaches performing “a cyclic redundancy check (CRC) on the fixed length sequence of bits which convey the release version identifier,” as recited in the claim. See Sammour Fig. 3B, field 358 is for CRC for the entire data unit, which includes the release version identifier, ¶¶ 37-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a CRC field in a data unit, as in Sammour, with the system of Chu to verify the correctness of received data, including any other field in the header 310 in Fig. 1B of Sammour.
Neither Chu nor Sammour teach the remaining limitations. Ino remedies this and teaches a “receiver includes binary phase shift keying (BPSK) circuitry and quadrature amplitude modulation (QAM) circuitry, wherein the preamble portion is modulated according to BPSK and a payload portion of the data unit is modulated according to QAM,” as recited in the rest of the claim. See Ino Figs. 7, 8, header demodulation/decoding circuit 68 demodulates the header that was modulated using BPSK, see e.g., ¶¶ 60-63, and demodulates the payload that was modulated using QAM, see e.g., ¶¶ 64-65. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modulate the preamble (e.g., header) and payload of a data unit, as in the combination of Chu and Sammour, using BPSK and QAM, respectively, as in Ino, to account and mitigate any possible transmission path issues, with the goal of communicating data error free from transmitter to receiver. See Ino ¶ 81.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Sammour, in further view of Ino, and in further view of Seo, all of which are in the same field of configuration of resources for wireless communication as the claimed invention.

Regarding claim 26, which depends from claim 18, none of Chu, Sammour, or Ino teach the additionally recited limitations in the claim. Seo remedies this and teaches “the first wireless device is configured to perform an association procedure with the second wireless device based on a first media access control (MAC) address of the first wireless device and a second (MAC) address of the first wireless device,” as recited in claim 26. See Seo Fig. 12, there are at least three MAC addresses shown, including at least Virtual MAC address and several actual MAC addresses, and they are associated with the receiving host 1250 (second wireless device), see also ¶¶ 74-77. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine associating MAC addresses, as in Seo, with the combination of Chu, Sammour, and Ino so that the destination device can properly order and receive packets sent over different channels associated with different MAC addresses. See Seo ¶ 76.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2017/0048844, 2017/0339692, and 2014/0219264, and U.S. Patent No. 9,832,353 all describe various formats, including SIG fields, of data units. U.S. Patent No. 11,317,416 is a related application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413